Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

  (1) RONNIE DWAYNE SMITH,             )
                                       )
              Plaintiff,               )
                                       )
         vs.                           )                      Case No. 4:20-cv-00422-JFH-FHM
                                       )
  (2)    BRET BOWLING, in his          )                      Jury Trial Demanded
              Official Capacity,       )                      Attorney Lien Claimed
  (3)    TURN KEY HEALTH CLINICS, LLC, )
  (4)    KERRI JANES, RN, in her       )
              individual capacity      )
  (5)    ANGEL BASS, LPN, in her       )
              individual capacity      )
  (6)    JYOTI PANDEY, FNP, in her     )
              individual capacity      )
  (7)    CODY SMITH, in his            )
              individual capacity,     )
                                       )
              Defendants.              )


                                    AMENDED COMPLAINT

         Plaintiff Ronnie Dwayne Smith, by and through his attorneys, Clark O. Brewster, Guy A.

  Fortney and Katie Arnold McDaniel, of BREWSTER & DE ANGELIS, PLLC, and for his claims

  against the Defendants, alleges and states as follows:

                            I.      PARTIES, JURISDICTION AND VENUE

         1.      This is a civil rights action brought under 42 U.S.C. § 1983, concerning the actions

  of all defendants and their agents and employees who were deliberately indifferent to the serious

  medical needs of Plaintiff.

         2.      Plaintiff, Ronnie Dwayne Smith, is a resident of Creek County, Oklahoma.

         3.      The acts and omissions which are the subject of this action occurred in Creek

  County, Oklahoma, in the United States District Court for the Northern District of Oklahoma.



                                                   1
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 2 of 24




          4.      At the time of the events set forth herein, Ronnie Dwayne Smith was a pretrial

  detainee in the custody of the Creek County Sheriff’s Department (“CSCO”) being held at the

  Creek County Criminal Justice Center (“CCCJC or “Jail”).

          5.      Defendant Bret Bowling (“Sheriff Bowling” or “Defendant Bowling”) is the Sheriff

  of Creek County, Oklahoma, residing in Creek County, Oklahoma, and acting under color of State

  law. Sheriff Bowling is sued in his official capacity. Sheriff Bowling is the Creek County official

  responsible for promulgating and enforcing policies for the Creek County Criminal Justice Center

  (“CCCJC or “Jail”), providing medical care to inmates and pre-trial detainees, and operating the

  jail on a daily basis.

          6.      Defendant Jail Administrator Cody Smith (“Defendant Smith”) was the Jail

  Administrator at the CCCJC. At all times relevant hereto Defendant Smith was an employee and/or

  agent of CCSO, who was, in part, responsible for overseeing Plaintiff’s health and well-being,

  during the time Plaintiff was in the custody of CCSO and housed at the CCCJC. At all times

  pertinent, Defendant Smith was acting within the scope of his employment and under color of State

  law. Defendant Jail Administrator Cody Smith is being sued in his individual capacity.

          7.      Defendant Turn Key Health Clinics, LLC (“Defendant Turn Key”) is an Oklahoma

  limited liability company doing business in Tulsa County, Oklahoma. Defendant Turn Key is a

  private correctional health care company that contracts with counties, including Creek County, to

  provide medical professional staffing, supervision, and care in county jails. Defendant Turn Key

  was at all times relevant hereto responsible, in part, for providing medical services, supervision,

  treatment, evaluation, diagnostic testing, and medication to Smith while he was in the custody of

  the CCSO at the CCCJC. Defendant Turn Key was additionally responsible, in part, for creating,

  implementing and maintaining policies, practices, and protocols, that govern the provision of



                                                  2
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 3 of 24




  medical and mental health care to inmates at the CCCJC, including acting as a “gatekeeper” for

  medical resources available to treat the medical needs of pretrial detainees during the time he was

  in the custody of CCSO and housed at the CCCJC, and for training and supervising its employees

  and agents. Defendant Turn Key was, at all times relevant hereto, endowed by Creek County with

  powers or functions governmental in nature, such that Defendant Turn Key became an agency or

  instrumentality of the State and subject to its constitutional limitations. At all times pertinent

  hereto, Defendant Turn Key was acting under color of State law.

         8.      Defendant Kerri Janes, RN (“Defendant Nurse Janes”), was at all times relevant

  hereto an employee and/or agent of Defendant Turn Key/CCSO, who was, in part, responsible for

  overseeing Plaintiff’s health and well-being, and assuring that Plaintiff’s medical and mental

  health needs were met, including acting as a “gatekeeper” for medical resources available to treat

  the medical needs of pretrial detainees during the time he was in the custody of CCSO and housed

  at the CCCJC. At all times pertinent, Defendant Nurse Janes was acting within the scope of her

  employment and under color of State law. Defendant Nurse Janes is being sued in her individual

  capacity.

         9.      Defendant Angel Bass, LPN (“Defendant Nurse Bass”), was, at all times relevant

  hereto, an employee and/or agent of Defendant Turn Key/CCSO, who was, in part, responsible for

  overseeing Plaintiff’s health and well-being, and assuring that Plaintiff’s medical and mental

  health needs were met, including acting as a “gatekeeper” for medical resources available to treat

  the medical needs of pretrial detainees during the time he was in the custody of CCSO and housed

  at the CCCJC. At all times pertinent, Defendant Nurse Bass was acting within the scope of her

  employment and under color of State law. Defendant Nurse Bass is being sued in her individual

  capacity.



                                                  3
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 4 of 24




         10.     Defendant Jyoti Pandey, FNP (“Defendant Nurse Pandey”), was, at all times

  relevant hereto, an employee and/or agent of Defendant Turn Key/CCSO, who was, in part,

  responsible for overseeing Plaintiff’s health and well-being, and assuring that Plaintiff’s medical

  and mental health needs were met, including acting as a “gatekeeper” for medical resources

  available to treat the medical needs of pretrial detainees during the time he was in the custody of

  CCSO and housed at the CCCJC. At all times pertinent, Defendant Nurse Pandey was acting within

  the scope of her employment and under color of State law. Defendant Nurse Pandey is being sued

  in her individual capacity.

         11.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1343 to secure

  protection of and to redress deprivations of rights secured by the Fourteenth Amendment to the

  United States Constitution as enforced by 42 U.S.C. § 1983, which provides for the protection of

  all persons in their civil rights and the redress of deprivation of rights under color of law.

         12.     The jurisdiction of this Court is also invoked under 28 U.S.C. § 1331 to resolve a

  controversy arising under the Constitution and laws of the United States, particularly the

  Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983.

         13.     Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events

  or omissions giving rise to Plaintiff’s claims occurred in this District.

                                       II.    OPERATIVE FACTS

  A.     Summary of Facts

         14.     Plaintiff hereby incorporates paragraphs 1-13 as though fully set forth herein.

         15.     This case involves a pretrial detainee who suffered a severe spinal cord injury while

  in the custody of the CCSO.

         16.     Plaintiff was denied medical treatment for diabetes.



                                                    4
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 5 of 24




         17.     Plaintiff fell from the top bunk in his assigned cell within general population.

         18.     Plaintiff spent much of the next four (4) days in quadriparesis, paralysis, soaked in

  his own urine, unable to feed himself, unable to drink, and in substantial pain.

         19.     During those four (4) days medical and jail staff awaited validation that Plaintiff

  was faking rather than provide necessary and emergent medical care.

         20.     No evidence of malingering or feigned injury ever developed.

         21.     After four (4) days, Plaintiff was transferred to St. Francis Hospital, where he was

  diagnosed with spinal cord injuries requiring an emergent lifesaving operation.

         22.     Plaintiff now has a lifelong handicap and loss caused by the permanent paralysis

  which limits his ability to perform daily living activities and requires the assistance of others.

  B.     Care and Treatment of Plaintiff Ronnie Smith

         23.     Plaintiff hereby incorporates paragraphs 1-22 as though fully set forth herein.

         24.     On May 26, 2019, Plaintiff was booked into the CCCJC.

         25.     Plaintiff is a medication dependent diabetic.

         26.     Diabetes is a serious medical condition.

         27.     Plaintiff reported to an unidentified nurse that he was diagnosed as diabetic and

  prescribed medication to treat it.

         28.     Untreated diabetes commonly causes are fatigue, blurred vision, unsteadiness,

  weakness, and other symptoms which increase a person’s risk of falling.

         29.     Plaintiff was assigned to a top bunk in general population.

         30.     Plaintiff was denied medication and treatment for his diabetes.




                                                    5
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 6 of 24




            31.   The medical and detention staff, including the Defendants herein, knew of and were

  deliberately indifferent to Plaintiff’s diabetes, failing to monitor and treat his serious medical

  condition.

            32.   After three (3) days of not receiving treatment for his diabetes, Plaintiff fell from

  his assigned bunk.

            33.   The fall caused Plaintiff to have a serious medical need, an injury to his neck and

  spine. The medical and detention staff, including the Defendants herein, were aware of Plaintiff’s

  fall and serious medical needs.

            34.   Plaintiff could not move and was in extreme pain.

            35.   Inmates got the attention of Defendant Smith and informed him that Plaintiff

  needed help.

            36.   Defendant Nurse Janes was called to the pod to evaluate Plaintiff.

            37.   Defendants Nurse Janes and Smith knew that Plaintiff fell out of his bunk, he

  complained of severe pain in his neck and spine, could not walk, had leg spasms, and could not

  control his legs.

            38.   Defendant Nurse Janes told Plaintiff he was faking.

            39.   Defendant Nurse Janes did not to physically exam Plaintiff’s neck and spine for

  injury.

            40.   Defendant Nurse Janes did not assess Plaintiff’s cranial nerve, central nervous

  system, leg rotation, or points of tenderness.

            41.   Defendants Nurse Janes and Smith ignored Plaintiff’s complaints of neck and spinal

  pain, extremity spasms, and the obvious risk of a spinal cord injury.

            42.   Plaintiff’s spine was not stabilized by jail or medical staff.



                                                     6
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 7 of 24




          43.      Plaintiff was haphazardly jostled into a wheel chair.

          44.      It is common knowledge in society, and to medical and detention staff in

  correctional institutions, that it should be assumed a person has a spinal cord injury if the person

  complains of severe pain in his neck or spine, the injury exerted substantial force on the spine or

  head, or the person complains of weakness, numbness, or paralysis, or lacks control of his or her

  limbs, bladder or bowels. A person suspected to have a spinal cord injury should not be moved,

  because permanent paralysis and other serious complications may result.

          45.      Defendants Nurse Janes and Smith knew or should have known of the substantial

  risk of serious harm to Plaintiff that would occur if he was moved without stabilizing his spine.

          46.      Defendant Nurse Janes and Smith acted with deliberate indifference and knew

  Plaintiff was mistreated after his fall.

          47.      Plaintiff was never examined by a doctor, physician’s assistant, nurse practitioner,

  or person otherwise adequately trained to make threshold decisions regarding care or evaluation

  of inmates with emergent medical injuries.

          48.      Defendant Nurse Janes contacted Defendant Pandey by telephone.

          49.      Defendant Nurse Janes denied that Plaintiff was injured.

          50.      Defendant Pandey ordered non-emergent x-rays, which would be taken more than

  twenty-four (24) hours after Plaintiff’s fall.

          51.      The x-rays ordered were untimely and insufficient to diagnose Plaintiff’s spinal

  cord injuries.

          52.      Elaina Henderson, a CCCJC employee, characterized Defendant Turn Key’s

  treatment plan as “keeping track on if he was able to move or not,” per Defendant Nurse Janes’

  statements Plaintiff was faking.



                                                    7
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 8 of 24




         53.     Defendant Nurses Janes and Pandey, Defendant Smith, and other jail and medical

  staff, disregarded the obviousness of Plaintiff’s injuries to his neck and spine and knew, or should

  have known, that the spinal cord injuries mandated immediate and emergent treatment. Each knew

  or should have known that Plaintiff did not receive the care and treatment necessary to treat his

  spinal cord injury.

         54.     A major spinal cord injury was so obvious and apparent that even a lay person

  would recognize the necessity for a doctor’s immediate attention including, spinal stabilization,

  physical examination, imaging studies, and continued monitoring and assessment, to determine

  the extent of Plaintiff’s injuries, which was unavailable at the CCCJC or medical staff was

  unwilling to provide.

         55.     Defendant Nurses Janes and Pandey knew or should have known that the outcome

  of a spinal cord injury depended upon the accuracy, adequacy, and speed of first aid management,

  diagnosis, and treatment within the first few hours.

         56.     Patients, like Plaintiff, who present with an incomplete injury may regain a large

  amount of useful function, or be spared the progression to complete injury with rapid diagnosis

  and treatment of fracture fragments, hematomas, or other lesions which compress the spinal cord.

         57.     Patients, like Plaintiff, who are suspected of spinal cord injury should undergo

  frequent neurologic and vital sign checks, including orthostatic vital signs. This did not occur.

         58.     Defendant Nurses Janes and Pandey refused to treat Plaintiff for his injuries.

  Defendant Nurses Janes and Pandey knew, or should have known, that failing to send him out for

  further evaluation by qualified medical personnel would cause unnecessary pain and a worsening

  of his condition.




                                                   8
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 9 of 24




          59.     Rather than transfer him to a facility which could provide care for Plaintiff,

  Defendant Nurses Janes and Pandey ordered him placed in a “boat;” sent him out of the Medical

  Unit to unit JUV-E. Plaintiff remained in this non-medical cell for the rest of May 29, 2020,

  suffering from objectively obvious and observable paralysis and pain. Defendant Nurses Janes and

  Pandey, Jail Administrator Cody Smith and unidentified medical and detention staff left Plaintiff

  in peril to lie in his own urine.

          60.     Defendant Nurses Janes and Pandey, Defendant Smith, and unidentified jail and

  medical staff, knew or should have known that Plaintiff’s injuries were unmistakably real. Ignoring

  obvious signs and symptoms of a significant spinal cord injury, Defendant Nurses Janes and

  Pandy, and Defendant Smith, disregarded an excessive risk to Plaintiff’s health and safety which

  they knew of, and was their duty, obligation, and responsibility to address.

          61.     Intentionally denying and delaying medical treatment to Plaintiff, Defendant

  Nurses Janes and Pandey, Defendant Cody Smith, and unidentified jail and medical staff, failed to

  take reasonable measures to abate and treat Plaintiff’s apparent spinal cord injury. Defendant

  Nurses Janes and Pandey, and other medical and jail staff who knew of obvious signs of Plaintiff’s

  injury and of his mistreatment, delayed adequate medical treatment and/or transfer of Plaintiff to

  a facility where he could receive adequate care which caused unnecessary pain and worsening of

  Plaintiff’s condition.

          62.     Plaintiff did not receive any additional medical treatment on May 29, 2019. His

  blood sugar was not tested. He did not receive his medically necessary diabetic medication.

  Plaintiff’s only known contact with other persons within the jail after he was transported out of the

  Medical Unit was with an unidentified detention staff, who brought dinner to Plaintiff. The

  detention officer who brought dinner to Plaintiff knew that Plaintiff was in extreme pain, was



                                                   9
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 10 of 24




   paralyzed, and otherwise exhibited obvious signs and symptoms that Plaintiff needed additional

   medical treatment. Plaintiff’s need for additional treatment was so obvious that even a lay person

   would have recognized Plaintiff’s condition presented an excessive risk to Plaintiff’s health and

   safety.

             63.   On May 30, 2019, twenty-seven (27) hours after his initial complaint and injury,

   Plaintiff’s neck and spine were x-rayed.

             64.   An unidentified detention officer confronted Plaintiff, stating that the Defendant

   Turn Key nurse stated he was “faking.” Upon information and belief, the nurse was Defendant

   Nurse Janes.

             65.   The unidentified detention office who confronted Plaintiff, knew that Plaintiff was

   in extreme pain, was paralyzed, had urinated on himself, and otherwise exhibited obvious signs

   and symptoms that Plaintiff needed additional medical treatment.

             66.   Plaintiff did not receive his medically necessary diabetic medication. He was not

   given a diabetic diet, and his blood sugar was not monitored.

             67.   While Plaintiff languished in JUV-E, Defendant Nurse Bass reported Plaintiff was

   a “No Show” for his medically necessary diabetic and pain medication. Defendant Nurse Bass

   knew that Plaintiff was prescribed medically necessary medication, but was deliberately

   indifferent to Plaintiff’s need for medication. Defendant Nurse Bass knew that Plaintiff fell off of

   his bunk and complained of significant pain and paralysis. In blatant disregard of Plaintiff’s serious

   medical needs, Defendant Nurse Bass chose to report Plaintiff as a “No Show” for his medication,

   instead of administering medication to him while he laid paralyzed in JUV-E.




                                                    10
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 11 of 24




             68.   Medical and jail staff including Defendant Nurses Janes, Pandey, Bass, and

   Defendant Smith, intentionally delayed and denied Plaintiff medical care by only attempting to

   observe signs that he was “faking” rather than allowing him to receive medical treatment.

             69.   Throughout May 30 and most of May 31, Plaintiff remained in JUV-E in a “boat”

   suffering from the objectively observable paralysis; unable to feed himself; unable to prevent

   urinating on himself; and laid in soiled clothing. No one on the jail staff or medical staff took the

   time to assist him on his need for basic human sustenance of food, water, and cleanliness.

             70.   Plaintiff’s vitals were only taken twice between May 29, 2020, and June 1, 2020.

             71.   Upon information and belief, Defendant Nurse Janes was on duty May 29, 2020,

   through May 31, 2020.

             72.   Defendant Nurses Janes, Pandey, and/or other Defendant Turn Key medical staff

   or detention staff, did not further evaluate Plaintiff’s medical condition on May 30th or 31st and

   continued to state and inform other jail staff that Smith was “faking” his injury.

             73.   On May 31st at 9:42 pm (fifty-nine (59) hours after his initial complaint and injury),

   Plaintiff was moved back to the medical unit for “observation,” for signs that he was “faking” an

   injury.

             74.   Around midnight, Defendant Nurse Bass spoke with Plaintiff. Plaintiff told her that

   he could no longer control his body functions. He could not help but urinate on himself, stating “I

   have laid in my pee because I can’t control it.” Plaintiff was “unable to grab things with his hands

   or feel them. They’re numb so [were his] arms but [he could] kind of feel them.” Plaintiff also

   told the medical staff including Defendant Nurse Bass that “he wasn’t able to stand to get up out

   of the floor or turn himself while lying down,” remaining in a state of quadriparesis. Quadriparesis

   is a condition characterized by weakness in all four limbs (both arms and both legs).



                                                    11
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 12 of 24




          75.     Defendant Nurse Bass was aware that Plaintiff reported he was in pain and

   paralyzed for the past fifty-nine (59) hours.

          76.     Defendant Nurse Bass spoke to Defendant Nurse Pandey by telephone following

   Defendant Nurse Bass’ contact with Plaintiff. Defendant Nurse Pandey was aware that Plaintiff

   complained of pain and paralysis, and had been expressing these same complaints for the past

   fifty-nine (59) hours. Defendant Nurse Pandey knew that Plaintiff’s condition did not improve and

   had worsened, and that his pain was unabated.

          77.     Despite the knowledge that Plaintiff had been suffering without change for the past

   fifty-nine (59) hours, Defendant Pandey refused to send Plaintiff out for further evaluation by

   qualified medical personnel, including immediate radiological studies to determine the extent of

   Plaintiff’s injuries which were unavailable at the CCCJC. Her actions caused unnecessary pain

   and a worsening of his condition and failed to mitigate an unnecessary risk of harm that she knew

   or should have known of.

          78.     Despite knowledge of Plaintiff’s continued paralysis and soiled clothing, Defendant

   Nurses Janes, Bass, Pandey and other Defendant Turn Key medical personnel and jail staff,

   continued to show deliberate indifference to Plaintiff’s condition by refusing to treat him for his

   injuries and send him out for further evaluation by qualified medical personnel.

          79.     Records reflect that with knowledge of his inability to move or “fully function his

   body” both jail and medical staff held him for observation for several days to see if they could

   catch him moving under the non-medical diagnosis that Plaintiff was “faking.” On the fourth day,

   “he was still the same and [he] sent him out with EMSA.”

          80.     Despite the serious medical condition exhibited by Plaintiff, he was never examined

   by a medical doctor between May 29th and June 1st at the CCCJC.



                                                   12
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 13 of 24




           81.     Pain medication was either not administered or not effective to treat Plaintiff’s pain.

   Plaintiff informed jail and medical staff that he was in continual and significant pain that was

   unabated after his fall.

           82.     Individuals who had knowledge of Plaintiff’s condition but were indifferent to his

   condition from May 29th through June 1st include but are not limited to “DO Finley”; Cody Smith;

   Elaina Henderson; Eric Thompson; Defendant Kerri Janes; Defendant Angel Bass; and Defendant

   Jyoti Pandey; the nurse who conducted Plaintiff’s initial medical screening; the detention officer

   who assigned Plaintiff to an upper bunk in general population; and the individual(s) who did not

   evaluate and treat Plaintiff’s diabetic condition. Each individual knew, or should have known, that

   the failure to monitor and treat Plaintiff’s diabetes and properly assess Plaintiff’s spinal cord injury

   posed an excessive risk to his health or safety. Unidentified medical personnel and detention staff

   include but are not limited to Detention Officer 1269, the nurse who performed the intake

   assessment, and other jail and medical staff who knew of Plaintiff’s medical needs and were

   responsible Plaintiff’s care and treatment.

           83.     On June 1, 2019, (seventy-three (73) hours after his initial complaint and injury),

   after laying in his own urine, unable to fully function his body for four days, and unable to feed

   himself, Plaintiff was examined by Nurse Wallace who, in the words of Corporal Eric Thompson,

   “did a few things to see if he was faking or not,” determined that Plaintiff needed further medical

   evaluation after a fall four (4) days prior, and requested that Plaintiff be transferred via in

   ambulance to St. Francis Hospital in Tulsa, Oklahoma.

           84.     Plaintiff arrived at St. Francis Hospital on June 1st at 1:36 pm. He was diagnosed

   with Cord Compression at C5-6; Cord Contusion at C5-6; Traumatic Disc herniation at C5-6;

   Cervical Spondylosis at C5-6; and Quadriparesis with Central Cord Syndrome. His condition



                                                     13
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 14 of 24




   required immediate surgical intervention to relieve the compression and contusion. The emergent

   operation, anterior cervical discectomy and fusion, occurred at 11:53 pm, the same day of

   admission (84 hours after his initial complaint and injury) to relieve the contusion and cord

   compression by large anterior osteophytes.

          85.     Post-surgery, Plaintiff remained hospitalized for thirty (30) days in rehabilitation to

   begin to cope with the permanent changes to his standard of living and continued quadriparesis

   from the effects of a traumatic spinal cord injury and delay in surgical intervention.

          86.     Due to the delay of treatment of a serious spinal cord injury, Plaintiff has a lifelong

   handicap and loss caused by the permanent paralysis which limits his ability to perform daily living

   activities and requires the assistance of others. Such injuries and loss meet the criteria for

   substantial harm.

          87.     Jail personnel did not provide Plaintiff with even minimally adequate medical care

   for his acute and emergent needs and made little effort to transfer him to a hospital, despite his

   numerous complaints that he was experiencing a medical emergency.

   C.      The Medical Care at the CCCJC

          88.     Plaintiff hereby incorporates paragraphs 1-87 as though fully set forth herein.

          89.     The supervisory responsibilities of Sheriff Bowling include the supervision of the

   jail staff and Defendant Turn Key and its staff used to provide medical care at the CCCJC.

          90.     Defendant Turn Key first contracted with Creek County and Sheriff Bowling for

   the medical staffing and administration to provide “for all medical care for all inmates” in the

   CCCJC in July of 2015 for a term of one year. The contract provided that Sheriff Bowling reserved

   the right to supervise and the medical staff employed by Defendant Turn Key. Further, Sheriff

   Bowling had the authority and key decision-making ability to terminate the contract upon written



                                                    14
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 15 of 24




   notice to Defendant Turn Key. The contract was renewed in July of 2016, 2017, 2018, 2019 and

   2020.

           91.    During this time frame and prior to May 29, 2019, there have been four (4) civil

   rights cases filed concerning the medical care and treatment of pretrial detainees at the CCCJC by

   Defendant Turn Key including:

                         a.      Philip Sanders for the denial of medical care to inmates including

                  Brenda Jean Sanders which resulted in her death in 2016. The case is still pending

                  in the Northern District of Oklahoma, NDOK Case No. 4:17-cv-492-JED-FHM;

                         b.      Kelley Foutch for the denial of medical care to inmates including

                  Russell Foutch which resulted in his death in 2016. Foutch alleged that over the

                  course of a week, Russell’s condition deteriorated from a cold which was ignored

                  and ended with being pronounced dead within 45 minutes of transport to a local

                  hospital. The case has been dismissed without prejudice. NDOK Case No. 4:17-cv-

                  431-GKF-JFJ;

                         c.      Janice Bush for the denial of medical care to inmates including

                  Ronald Garland which resulted in his death in 2017. Janice Bush also claims that

                  Nurse Kerri Janes, defendant herein, exhibited reckless indifference to Garland’s

                  medical condition and chose to disregard it. The case is still pending in the Northern

                  District of Oklahoma, NDOK Case No. 4:19-cv-98-GKF-JFJ;

                         d.      Larry Holland for the denial of medical care to inmates including

                  his son, Floyd Holland which resulted in his death in 2017. Larry Holland also

                  claims that Defendant Turn Key medical staff at CCCJC failed to appreciate the

                  significant injury to his son on November 9, 2017, after a fall which caused a spinal



                                                   15
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 16 of 24




                  cord injury and limited his “ability to ambulate in the jail.” Like Plaintiff, Holland’s

                  condition continued to deteriorate resulting in an inability to walk, get water and

                  left him to urinate on himself as he could not get to the toilet. The Defendant Turn

                  Key staff complained of as exhibiting deliberate indifference to the medical care

                  and treatment of Holland include Nurse Kerri Janes, defendant herein. The case is

                  still pending in the Northern District of Oklahoma, NDOK Case No. 4:19-cv-663-

                  JFH-JFJ.

          92.     Each of these cases above provided Defendant Sheriff Bowling and Defendant Turn

   Key with clear prior notice of the deficiencies and indifference of Defendant Turn Key and its

   medical staff, including Nurse Janes, and that they were failing to provide medical care to pretrial

   detainees.

          93.     Each of these cases above provided notice that Defendant Turn Key failed to have

   a protocol or clear policy with respect to the medical monitoring and care of inmates with complex

   or serious medical needs and provides no guidance to its medical staff regarding the appropriate

   standards of care for inmates with severe injuries, including spinal cord injuries.

          94.     Each of these cases above provided notice to Sheriff Bowling that Defendant Turn

   Key failed to have a protocol or clear policy with respect to the medical monitoring and care of

   inmates with complex or serious medical needs as “gatekeepers” who must be prepared to provide

   access to medical personnel capable of evaluating and treating complex or serious medical needs

   including but not limited to spinal cord injuries.

          95.     Each of these cases above provided notice to Sheriff Bowling that Defendant Turn

   Key failed to supervise, monitor and train its medical staff, including the Defendant Nurses herein,




                                                    16
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 17 of 24




   with respect to the medical monitoring and care of inmates with complex or serious medical needs,

   and appropriate standards of care for inmates with severe injuries including spinal cord injuries.

           96.    Each of these cases above provided notice to Sheriff Bowling that Defendant Turn

   Key has failed to supervise, monitor and train its medical staff, including the Defendant Nurses

   herein, with respect to medical monitoring and care of inmates with complex or serious medical

   needs as “gatekeepers” who must be prepared to provide access to medical personnel capable of

   evaluating and treating complex or serious medical needs including but not limited to spinal cord

   injuries.

           97.    Notwithstanding notice of unconstitutional policies, practices, customs, and/or

   patterns, and failures to supervise, monitor, and train, nothing was done by Defendant Turn Key

   or Defendant Sheriff Bowling to respond to the unreasonable risk to pretrial detainees caused by

   the constitutionally deficient medical care by Turn Key.

                                   FIRST CAUSE OF ACTION
                        Deprivation of Federal Civil Rights, 42 U.S.C. § 1983
                    Defendant Nurses Janes, Bass, Pandey, and Defendant Smith

           98.    Plaintiff hereby incorporates paragraphs 1-97 as though fully set forth herein.

           99.    The violations of Plaintiff’s constitutional rights occurred as a direct and proximate

   cause of the intentional, arbitrary and malicious acts of Defendant Turn Key personnel and jail

   staff including Defendant Nurses Janes, Bass and Pandey, and Defendant Smith, acting under the

   color of law. The conduct, when viewed in its totality and compared with reasonably accepted

   standards of conduct, must be characterized as exhibiting deliberate indifference to the

   constitutional rights of Plaintiff, intending to cause harm and deprive him of the civil liberties

   granted to him under the Federal Constitution. The actions of the individual Defendants were

   willful, arbitrary and shocking to the conscience of civilized society. Plaintiff has suffered grievous



                                                     17
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 18 of 24




   mental, physical and emotional pain resulting from the deliberate denial of medical care. The acts

   and omissions under the color of law based upon the facts as outlined above, include, but are not

   limited to, the following:

                          a.       On May 29th and continuing everyday thereafter until June 1st,

                  Defendant Nurses Janes, Bass and Pandey, and Defendant Smith, disregarded the

                  obviousness of Plaintiff’s injuries to his neck and spine and knew, or should have

                  known, that the spinal cord injuries mandated stabilization and immediate and

                  emergent treatment.

                          b.       Defendant Nurses Janes, Bass and Pandey, and Defendant Smith,

                  knew or should have recognized that Plaintiff’s spinal cord injury required a

                  doctor’s immediate assessment including imaging studies to determine the extent

                  of Plaintiff’s injuries which was unavailable at the CCCJC.

                          c.       Defendant Nurses Janes, Bass and Pandey, and Defendant Smith,

                  knew or should have known that the treatment of a spinal cord injury within the

                  first few hours of occurrence can relieve unnecessary pain and harm caused by any

                  delay in diagnosis and treatment.

                          d.       Defendant Nurses Janes, Bass and Pandey, and Defendant Smith,

                  knew, or should have known, that failing to send Plaintiff out for further evaluation

                  by qualified medical personnel would cause unnecessary pain and a worsening of

                  his condition.

                          e.       By intentionally denying and delaying medical treatment to

                  Plaintiff, Defendant Nurses Janes, Bass and Pandey, and Defendant Smith, failed




                                                   18
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 19 of 24




                  to take reasonable measures to abate and treat Plaintiff’s apparent spinal cord injury

                  causing unnecessary pain and worsening of Plaintiff’s condition.

                          f.      Defendant Nurses Janes, Bass and Pandey, and Defendant Smith,

                  also failed in their roles as “gatekeepers” by preventing Plaintiff from receiving

                  treatment and denying him access to medical personnel capable of evaluating and

                  treating his spinal cord injury.

          100.    The acts and omissions described above by the Defendant Nurses Janes, Bass and

   Pandey, and Defendant Smith herein violated clearly established statutory and/or constitutional

   rights of which a reasonable person would have known.

          101.    As a result of the conduct of Defendant Nurses Janes, Bass and Pandey, and

   Defendant Smith, as described above, the decedent suffered damages in the form of mental,

   physical and emotional pain in violation of his rights under the Fourteenth Amendment as a pretrial

   detainee and the violation of provisions of the Civil Rights Act of 1871, 42 U.S.C. §1983 and is

   entitled to actual and compensatory damages in excess of Seventy-Five Thousand Dollars

   ($75,000.00) with interest accruing from the date of filing suit, the costs of bringing this action, a

   reasonable attorneys’ fee along with all other such relief as is deemed just and equitable.

          102.    Further, the conduct of the Defendant Nurses Janes, Bass and Pandey, and

   Defendant Smith, was willful, wanton, malicious, shocking to the conscience exhibiting the

   required deliberate indifference and intended to induce lawlessness, terrorize, cause harm to the

   Plaintiff herein and therefore warrants the imposition of exemplary damages against Defendant

   Nurses Janes, Bass and Pandey in excess of Seventy-Five Thousand Dollars ($75,000.00).




                                                     19
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 20 of 24




                                    SECOND CAUSE OF ACTION
                          Deprivation of Federal Civil Rights, 42 U.S.C. § 1983
                       Creek County Sheriff Bret Bowling, in his Official Capacity

          103.    Plaintiff incorporates paragraphs 1-102 as though fully set forth herein.

          104.    The acts and omissions for which the Defendant Bret Bowling is liable in his official

   capacity under supervisory liability to the above described acts include, but are not limited to, the

   following:

                  a.       The establishment of a policy, practice and custom within the CCSO and

          the jail administered by him to provide constitutionally deficient medical care through the

          retention of Defendant Turn Key at the CCCJC, when he knew or should have known

          through the prior lawsuits that Defendant Turn Key, the medical staff and the Defendant

          Nurses herein represented an unreasonable risk to the health and safety of pretrial detainees

          in his custody including Plaintiff.

                  b.       The establishment of a policy, practice and custom within the CCSO and

          the jail administered by him to provide constitutionally deficient medical care through the

          retention of Defendant Turn Key at the CCCJC when he knew or should have known that

          Defendant Turn Key, the medical staff and the Defendant Nurses herein were failing in

          their roles as “gatekeepers” by preventing access to medical personnel capable of

          evaluating and treating complex or serious medical needs including but not limited to spinal

          cord injuries.

                  c.       Deliberate indifference to Turnkey’s failure to supervise, monitor, and train

          its medical staff, and its unconstitutional widespread policies, practices, patterns, and/or

          customs, with respect to:

                           1.     Failures to administer medically necessary medication to inmates;



                                                    20
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 21 of 24




                           2.      Noncompliance with required state medical and jail standards

                    regarding procedures for care for acute and emergency situations, including

                    protocols for assessment of inmates suspected of spinal cord injuries;

                           3.      Reliance on low-level providers, and hiring and retention of poor

                    quality and inadequately trained staff, who make threshold decisions regarding care

                    or evaluation of inmates with emergent medical injuries;

                           4.      Underutilization diagnostic techniques and technologies; and

                           5.      Refusal to provide treatment and adequate monitoring to inmates

                    who demonstrate obvious signs or symptoms of a serious medical need and instead

                    placing them in “observation” for signs or malingering or “faking.”

                    d.     Sheriff Bowling acted recklessly when he failed to act properly supervise

           and monitor the contract for medical services with Defendant Turn Key when he knew or

           should have known that Defendant Turn Key, the medical staff and the Defendant Nurses

           herein posed an excessive risk to health or safety of the pretrial detainees including

           Plaintiff.

           105. These acts and omissions on the part of Sheriff Bowling outlined above, constitute

   a deliberate indifference to the constitutional rights of the citizens in their custody including the

   Plaintiff herein and was the direct and proximate cause of violations of his constitutional rights.

   Such policies were the moving force behind the constitutional violations alleged and suffered by

   the Plaintiff.

           106.     As a result of the supervisory failures outlined above by Sheriff Bowling, in his

   Official Capacity, the Plaintiff suffered damages in the form of mental, physical and emotional

   pain in violation of his rights under the Fourteenth Amendment as a pretrial detainee and the



                                                    21
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 22 of 24




   violation of provisions of the Civil Rights Act of 1871, 42 U.S.C. §1983 and is entitled to actual

   and compensatory damages in excess of Seventy-Five Thousand Dollars ($75,000.00) with interest

   accruing from the date of filing suit, the costs of bringing this action, a reasonable attorneys’ fee

   along with all other such relief as is deemed just and equitable.

                                     THIRD CAUSE OF ACTION
                                   Deprivation of Federal Civil Rights
                                   42 U.S.C. § 1983 – Monell Liability
                                     Turn Key Health Clinics, LLC

          107.    Plaintiff incorporates paragraphs 1-106 as though fully set forth herein.

          108.    Defendant Turn Key is a “person” for purposes of 42 U.S.C. § 1983.

          109.    Defendant Turn Key is charged with implementing and assisting in developing the

   policies of CCSO with respect to the medical and mental health care of inmates at the CCCJC and

   has shared responsibility to adequately train and supervise its employees.

          110.    Defendant Turn Key had a legal duty to provide medical care to Plaintiff and other

   inmates, and Defendant Turn Key breached its duty to provide Plaintiff reasonably adequate

   medical care, which resulted in a violation of his constitutional rights.

          111.    Defendant Turn Key, as the medical contractor at the CCCJC, is an official

   policymaker for medical care at the facility.

          112.    Defendant Turn Key implements, maintains, and imposes, its own corporate

   policies, practices, protocols and customs at the Jail.

          113.    Defendant Turn Key failed to supervise, monitor, and train its medical staff, and

   had unconstitutional widespread policies, practices, patterns, and/or customs, with respect to:

                  a.      Failures to administer medically necessary medication to inmates;




                                                    22
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 23 of 24




                  b.      Noncompliance with required state medical and jail standards regarding

          procedures for care for acute and emergency situations, including protocols for assessment

          of inmates suspected of spinal cord injuries;

                  c.      Reliance on low-level providers, and hiring and retention of poor quality

          and inadequately trained staff, who make threshold decisions regarding care or evaluation

          of inmates with emergent medical injuries;

                  d.      Underutilization diagnostic techniques and technologies;

                  e.      Refusal to provide treatment and adequate monitoring to inmates who

          demonstrate obvious signs or symptoms of a serious medical need and instead placing them

          in “observation” for signs or malingering or “faking”; and

                  f.      Failure to fulfill the “gatekeeper role,” in refusing to timely transfer inmates

          with serious fall injuries for obviously necessary evaluation and treatment by qualified

          medical personnel.

          114.    Defendant Turn Key employees, including but not limited to Defendants Janes,

   Bass, and Pandey, were deliberately indifferent to Plaintiff’s known serious medical issues. The

   acts and omissions of Defendant Turn Key employees rise to the level of a constitutional violation

   for basis of a municipal liability theory.

          115.    There is an affirmative causal link between the deliberate indifference to Plaintiff’s

   serious medical needs, his safety and the violations of his civil rights, and the customs, policies,

   and/or practices carried out by Defendant Turn Key.

          116.    Defendant Turn Key knew, or should have known due to its obviousness, that its

   policies, practices and/or customs posed substantial risks to the health and safety of Plaintiff.




                                                    23
Case 4:20-cv-00422-JFH-CDL Document 4 Filed in USDC ND/OK on 09/02/20 Page 24 of 24




             117.   Defendant Turn Key failed to take reasonable steps to alleviate those risks in

   deliberate indifference to inmates, including Plaintiff.

             118.   Defendant Turn Key tacitly encouraged, ratified, and/or approved of the

   unconstitutional acts and/or omissions alleged herein.

             119.   As a result, Plaintiff suffered damages in the form of mental, physical and

   emotional pain in violation of his rights under the Fourteenth Amendment as a pretrial detainee

   and the violation of provisions of the Civil Rights Act of 1871, 42 U.S.C. §1983 and is entitled to

   actual and compensatory damages in excess of Seventy-Five Thousand Dollars ($75,000.00) with

   interest accruing from the date of filing suit, the costs of bringing this action, a reasonable

   attorneys’ fee along with all other such relief as is deemed just and equitable.

                                        PRAYER FOR RELIEF

             Plaintiff prays for judgment against the Defendants for actual and compensatory damages,

   including punitive damages against the individual defendants, the costs of this action, a reasonable

   attorneys’ fee, interest as provided by law, and for all other further relief this Court deems just and

   proper.

                                          Respectfully submitted,

                                          By: /s/ Guy A. Fortney_______________________
                                              Clark O. Brewster, OBA #1114
                                              Guy A. Fortney, OBA #17027
                                              Katie A. McDaniel, OBA #32345
                                              BREWSTER & DE ANGELIS
                                              2617 E. 21st
                                              Tulsa, Oklahoma 74114
                                              (918) 742-2021
                                              Attorneys for Plaintiff




                                                     24
